Exhibit 99.1 Consolidated Financial Statements (Expressed in Canadian Dollars) MEDICURE INC. Year ended May 31, 2014 MANAGEMENT REPORT The accompanying financial statements have been prepared by management and approved by the Board of Directors of Medicure Inc. (the “Company”).Management is responsible for the information and representations contained in these financial statements. These financial statements have been prepared in accordance with International Financial Reporting Standards.The significant accounting policies, which management believes are appropriate for the Company, are described in note 3 to these financial statements.The Company maintains a system of internal control and processes intended to provide reasonable assurance that assets are safeguarded and to ensure that relevant and reliable financial information is produced. The Board of Directors is responsible for reviewing and approving these financial statements and overseeing management’s performance of its financial reporting responsibilities.An Audit Committee of non-management Directors is appointed by the Board.The Audit Committee reviews the financial statements, audit process and financial reporting with management and with the external auditors and reports to the Board of Directors prior to the approval of the audited consolidated financial statements for publication. Ernst & Young LLP, the Company’s external auditors, audited the financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States) to enable them to express to the shareholders their opinion on these financial statements.Their report follows. /s/ Albert Friesen /s/ James Kinley Dr. Albert D. Friesen Chief Executive Officer Chief Financial Officer Mr. James F. Kinley CA Chief Financial Officer September 10, 2014 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Medicure Inc. We have audited the accompanying consolidated financial statements of Medicure Inc., which comprise the consolidated statements of financial position as at May31, 2014 and 2013, and the consolidated statements of income (loss) and comprehensive income (loss), changes in deficiency and cash flows for each of the years in the two year period ended May31, 2014, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors' responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors' judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Medicure Inc. as at May 31, 2014 and 2013, and its financial performance and its cash flows for each of the years in the two year period ended May 31, 2014 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of matter The accompanying consolidated financial statements have been prepared assuming that Medicure Inc. will continue as a going concern. As discussed in note 2(c) to the consolidated financial statements, Medicure Inc. has experienced losses and has accumulated a deficit of $127,516,308 since incorporation and has a working capital deficiency of $869,164 as at May31, 2014. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to this matter are also described in note 2(c). The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Other matters The consolidated financial statements of Medicure Inc. for the year ended May 31, 2012 were audited by KPMG LLP who expressed an unqualified audit opinion on those consolidated financial statements on September 14, 2012. Winnipeg, Canada, September 10, 2014. Chartered Accountants INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Medicure Inc. We have audited the accompanying comparative information of Medicure Inc. which comprise the consolidated statements of net income and comprehensive income, changes in deficiency and cash flows for the year ended May 31, 2012, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audit is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the comparative information in these consolidated financial statements present fairly, in all material respects, the consolidated financial performance and consolidated cash flows of Medicure Inc. for the year ended May 31, 2012 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter The accompanying consolidated financial statements have been prepared assuming that Medicure Inc. will continue as a going concern. As discussed in note 2(c) to the consolidated financial statements, Medicure Inc. has experienced operating losses and has accumulated a deficit since incorporation that raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to this matter are also described in note 2(c). The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Other matter The consolidated statements of financial position as at May 31, 2014 and 2013, the consolidatedstatements of net loss and comprehensive loss, changes in deficiency and cash flows for the years then ended and notes, comprising a summary of significant accounting policies and other explanatory information, are audited by another auditor who expressed an unmodified opinion on September 10, 2014. /s/ KPMG Chartered Accountants September 14, 2012 Winnipeg, Canada MEDICURE INC. Consolidated Statements of Financial Position (expressed in Canadian dollars) May 31, 2014 and 2013 Note Assets Current assets: Cash $ $ Accounts receivable 4 Inventories 5 Prepaid expenses Total current assets Non‑current assets: Property and equipment 6 Intangible assets 7 Total non‑current assets Total assets $ $ Liabilities and Deficiency Current liabilities: Accounts payable and accrued liabilities $ $ Accrued interest on long‑term debt 8 Current portion of long‑term debt 8 - Total current liabilities Non‑current liabilities Long‑term debt 8 Royalty obligation 9 Other long‑term liability 10 Total non‑current liabilities Total liabilities Deficiency: Share capital 11 Contributed surplus Accumulated other comprehensive income Deficit ) ) Total deficiency ) ) Going concern 2(c) Commitments and contingencies 15 Subsequent events 11, 16 & 21 Total liabilities and deficiency $ $ On behalf of the Board: "Dr. Albert Friesen" "Mr. Brent Fawkes" Director Director See accompanying notes to the consolidated financial statements. - 1 - MEDICURE INC. Consolidated Statements of Net (Loss) Income and Comprehensive (Loss) Income (expressed in Canadian dollars) Years ended May 31, 2014, 2013 and 2012 Note Revenue: Product sales, net 13 $ $ $ Cost of goods sold 5, 7 & 17 Gross profit 1,936,804 3,727,532 Expenses: Selling, general and administrative 16 & 17 3,329,551 2,322,840 2,673,725 Research and development 16 & 17 688,671 1,700,479 1,044,491 4,018,222 4,023,319 3,718,216 Operating income (loss) 164,417 (2,086,515 ) 9,316 Other income: Gain on settlement of debt 9 - - (23,931,807 ) Finance costs (income): Finance income (41 ) (152 ) (775 ) Finance expense 8 &14 1,809,028 466,425 553,734 Foreign exchange (gain) loss, net (5,618 ) 21,516 2,385 1,803,369 487,789 555,344 Net (loss) income (1,638,952 ) (2,574,304 ) 23,385,779 Other comprehensive income (loss) Foreign currency translation differences for foreign operations 86,679 (34,697 ) 479,439 Total comprehensive (loss) income $
